Toy v The Val. Community Assn., Inc. (2019 NY Slip Op 03184)





Toy v The Val. Community Assn., Inc.


2019 NY Slip Op 03184


Decided on April 26, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 26, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, LINDLEY, TROUTMAN, AND WINSLOW, JJ.


367 CA 18-01826

[*1]RENEE A. WAGGONER TOY AND MICHAEL A. TOY, PLAINTIFFS-RESPONDENTS,
vTHE VALLEY COMMUNITY ASSOCIATION, INC., DEFENDANT-APPELLANT, BUFFALO RIVER FEST PARK, LLC, ET AL., DEFENDANTS. 


GOLDBERG SEGALLA LLP, BUFFALO (CHRISTINA G. HOLDSWORTH OF COUNSEL), FOR DEFENDANT-APPELLANT. 
ANDREWS, BERNSTEIN, MARANTO & NICOTRA, PLLC, BUFFALO (THOMAS P. KOTRYS OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Erie County (John L. Michalski, A.J.), entered March 27, 2018. The order, among other things, denied the motion of defendant Valley Community Association, Inc. for summary judgment. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on March 15, 2019,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: April 26, 2019
Mark W. Bennett
Clerk of the Court